

 
 AGREEMENT OF SALE AND PURCHASE
 
THE STATE OF TEXAS           §
                                                      §
COUNTY OF TRAVIS  §


THIS AGREEMENT OF SALE AND PURCHASE (“Agreement”) is made by and between STRATUS
PROPERTIES OPERATING CO., L.P., a Delaware limited liability partnership
(“Seller”) and ADVANCED MICRO DEVICES, INC., a Delaware corporation
(“Purchaser”) and is as follows:
 
II.
 
Sale and Purchase
 
  1.01  The Property. Seller hereby agrees to sell and convey unto Purchaser,
and Purchaser hereby agrees to purchase from Seller, for the price and subject
to the terms, covenants, conditions and provisions herein set forth: (i) all of
the real property described on Exhibit “A” attached hereto and incorporated
herein by reference (the “Land”); (ii) all of Seller’s right, title, and
interest in and to all appurtenances to the extent, and only to the extent,
benefiting or pertaining to the Land, including, without limitation, all of
Seller’s right, title, and interest in and to all streets, alleys,
rights-of-way, or easements benefiting the Land (all of the foregoing being
referred to herein collectively as the “Appurtenances”); and (iii) all of
Seller’s right, title, and interest in and to all of the items described and
defined on Exhibit “B” attached hereto and incorporated herein by reference,
being the Plans and Reports, Governmental Approvals and Permits, Utility Service
Permits, Utility Service Rights, and Street and Drainage Rights described and
defined therein (all of the foregoing being referred to herein individually by
the names set out above, and collectively as the “Personal Property”). The Land
and Appurtenances are collectively referred to herein as the “Real Property.”
The Real Property and the Personal Property are herein collectively referred to
as the “Property.”
 
1.02  The Options. If and only if Purchaser closes the purchase of the Property
under the terms of this Agreement, then Purchaser will have options (the
“Options”) to purchase those certain option tracts described on Exhibit “C”
attached hereto and incorporated herein (collectively referred to as the “Option
Tracts” and individually as an “Option Tract”). Accordingly, at the Closing of
the purchase of the Property hereunder by Purchaser, Seller and Purchaser shall
enter into: (i) the option agreements in the forms of Exhibits “D-1,” “D-2” and
“D-3” attached hereto and incorporated herein by reference (collectively, the
“Option Agreements”) pursuant to which Purchaser shall have the option to
purchase each of the Option Tracts (it being contemplated that Seller and
Purchaser will enter into an Option Agreement to purchase each Option Tract);
and (ii) a memorandum of options in the form of Exhibit “E” attached hereto and
incorporated herein by reference to be recorded in the Official Public Records
of Travis County, Texas, evidencing Purchaser’s option to purchase each of the
Option Tracts (the “Memorandum of Options”).
 
  II.
 
Consideration
 
 2.01   Purchase Price. The purchase price to be paid by Purchaser to Seller for
the sale and conveyance of the Property shall be NINETEEN MILLION AND NO/100
DOLLARS ($19,000,000.00) (the “Purchase Price”).
 

--------------------------------------------------------------------------------


 
  2.02  Payment of the Purchase Price. The Purchase Price shall be payable in
full in readily available funds at the Closing.
 
  2.03  Earnest Money. In order to secure Purchaser’s performance of this
Agreement, Purchaser shall, within two (2) business days after the Effective
Date of this Agreement, deposit FOUR MILLION AND NO/100 DOLLARS ($4,000,000.00)
in cash or other readily available funds with Heritage Title Insurance Company
of Austin, Inc., (the “Title Company”) at its offices at 401 Congress Avenue,
Suite 1500, Austin, Texas 78701, Attn: Amy Fisher. All cash deposited with the
Title Company pursuant to the terms hereof is referred to herein collectively as
the “Earnest Money.” The Earnest Money will be placed in an interest bearing
account at one or more state or federally chartered banks while under the
control of the Title Company, and all interest earned thereon will become part
of the Earnest Money hereunder. Purchaser will promptly execute and deliver to
the Title Company all documents and certificates as are required by Title
Company to invest the Earnest Money in an interest bearing account. If the
transaction contemplated hereby is consummated in accordance with the terms and
provisions hereof, the Earnest Money shall be applied against the Purchase Price
at Closing. If the transaction is not so consummated, the Earnest Money shall be
held and delivered by the Title Company as hereinafter provided. Upon the
expiration of the “SDP Contingency Period” (defined in Section 4.03.A), the
Earnest Money will only be refundable to Purchaser upon a Seller Default or upon
any specific termination right of Purchaser that expressly provides for the
refund of the Earnest Money to Purchaser and, otherwise, will be delivered to
Seller as and when provided under the provisions of this Agreement.
 
III
 
Title and Survey
 
  3.01 Title Commitment. Within fifteen (15) days after the Effective Date,
Seller shall cause the Title Company to deliver to Purchaser a title commitment
(“Commitment”) issued by the Title Company showing Seller as the record fee
title owner of the Property by the terms of which the Title Company agrees to
issue to Purchaser an owner’s policy of title insurance (“Title Policy”) in the
amount of the Purchase Price on the standard form promulgated by the State Board
of Insurance of Texas insuring Purchaser’s fee simple title to the Property to
be good and indefeasible, subject to the terms of such policy and the exceptions
set forth therein together with copies of all documents which will be shown as
Schedule B Exceptions on the Title Policy upon issuance (the “Title Review
Documents”). The Commitment shall provide that the standard printed exceptions
set forth in the Title Policy shall be modified as follows: (i) the exception
relating to restrictive covenants shall be deleted except for restrictions which
may be Permitted Exceptions; (ii) the exception as to boundaries, etc. shall be
modified to except only as to “shortages in area”; and (iii) there shall be no
exception for “rights of parties in possession.”
 
  3.02  Survey. Seller at its sole cost and expense shall, within twenty (20)
days after the Effective Date of this Agreement, cause to be furnished to
Purchaser: six (6) copies of an on-the-ground, survey with attached field notes
(“Survey”) of the Real Property, prepared and certified as to all matters shown
thereon by a registered surveyor (“Surveyor”). The Survey shall be dated
subsequent to the Effective Date of this Agreement; shall comply with the Texas
Society of Professional Surveyors Standards and Specifications for a Category
1-A, Condition II Survey; and shall contain a certificate addressed to Purchaser
and the Title Company in the form set forth on Exhibit “F” (“Survey
Certificate”), attached hereto and incorporated herein by reference. In
addition, the Survey shall be in a form acceptable to the Title Company to
modify the survey exception in the Title Policy to read “shortages in area.”
 
 
2

--------------------------------------------------------------------------------


  3.03  Permitted Exceptions. On or before ten (10) business days after all of
the Commitment, the Title Review Documents, and the Survey have been delivered,
Purchaser shall provide Seller with written notice of any objections which
Purchaser has to exceptions shown on the Commitment or any condition of the
Property as revealed by the Survey. All objections raised by Purchaser in the
manner herein provided are hereafter called “Objections.” Seller shall have no
obligation to cure or remove any Objections, but, Seller shall notify Purchaser
in writing within ten (10) business days after receipt of the Objections as to
which Objections Seller will cure. Purchaser may, on or before five (5) business
days after Seller’s delivery to Purchaser of such notice, terminate this
Agreement in its entirety by giving Seller written notice of termination.
Thereafter, the Earnest Money shall be returned to Purchaser except for the sum
of $100 which will be delivered to Seller as independent consideration
hereunder, and Seller and Purchaser shall be released and relieved of further
obligations, liabilities and claims hereunder except for the Post Termination
Obligations (defined below) which will survive such termination. If Purchaser
fails to give written notice of termination within such five (5) business day
period, all Objections that Seller refuses to cure shall be deemed waived.
Seller shall cure all Objections Seller represents it will cure and in no event
shall such Objections remain uncured five days prior to Closing. If Seller fails
to cure such Objections within said five (5) day period, Closing shall be
extended for thirty (30) days, and if such Objections remain uncured after such
extension, Purchaser’s sole and exclusive remedy shall be either:
 
 A.   to terminate this Agreement; have the Earnest Money returned to it, less
the independent consideration; and Seller shall be obligated to pay Purchaser
within thirty (30) days after such election is made by Purchaser the out of
pocket costs and expenses incurred by Purchaser after the Effective Date for
third party contractors, consultants and attorneys regarding the Property
provided that Purchaser provides Seller reasonable documentation of such costs
that are incurred after the Effective Date; or
 
  B.   to enforce specific performance of Seller’s agreement to cure such
Objections; or
 
  C.   to proceed to Closing, in which event such Objections shall be deemed
waived.
 
The term “Permitted Exceptions” as used herein shall include: (i) all exceptions
which are set forth on the Commitment and all conditions of the Property which
are revealed by the Survey which are not timely objected to by Purchaser during
the objection period herein provided; and (ii) any exceptions or conditions made
the subject of Objections which are waived by Purchaser or are deemed waived by
Purchaser.
 
3.04. Section 10(a) Restriction. 
 
A.  The Property is covered by a United States Fish & Wildlife Service Section
10(a) Permit (the “Section 10(a) Permit”), which was issued effective February
10, 1995. Seller has provided Purchaser a complete copy of the Section 10(a)
Permit. As provided in Section 4.07, below, at Closing, Purchaser agrees to pay
Seller the Lantana Community Contribution, a portion of which represents full
and final payment of costs and expenditures allocated to the Property by Seller
for maintenance and related obligations required under the Section 10(a)
Permit.”
 
B.  Seller agrees that prior to Closing, Seller shall obtain, at Seller’s sole
cost and expense, and deliver to Purchaser a letter or other document from the
US Department of Fish and Wildlife, stating that the Section 10(a) Permit is in
good standing and covers the Property. Failure of Seller to obtain said letter
prior to Closing shall entitle Purchaser to the remedy stated in
Section 7.01.B(i) as if Seller breached one of Seller’s Representations and
Warranties.
 
3

--------------------------------------------------------------------------------


 
C.  Purchaser covenants (which covenant shall survive Closing) and agrees that,
while Purchaser is the owner of the Property, it shall not take, and shall use
commercially reasonable efforts to prevent, any use or development of the
Property by Purchaser, or Purchaser’s officers, employees and contractors, which
would jeopardize the continued efficacy of the Section 10(a) Permit. The
provisions of this Section 3.04 shall be included in the deed executed by Seller
to Purchaser at Closing and shall be a “Permitted Exception” hereunder.
 
D. Seller covenants (which covenant shall survive Closing) and agrees that,
while Seller is the owner of any property covered by the Section 10(a) Permit,
that Seller shall use commercially reasonable efforts to keep the Section 10(a)
Permit in good standing.
 
  
IV.
 
Review Period and Development Permit Contingency
 
  4.01  Review Materials. To the extent Seller has not delivered the following
to Purchaser prior to the Effective Date, Seller shall, within five (5) business
days after the Effective Date of this Agreement, deliver to Purchaser copies of
all reports, plans, specifications, plats, surveys, documents, instruments or
other items of any kind or nature which relate to the Property and are in
Seller’s possession, including but not limited to copies of all Plans and
Reports. Notwithstanding the foregoing, prior earnest money contracts,
appraisals, trust agreements and related instruments, and privileged
communications under the attorney/client privilege are excluded from Seller’s
disclosure requirement hereunder. All materials and information required to be
submitted by Seller to Purchaser hereunder are referred to herein as the “Review
Materials.” All Review Materials are delivered by Seller and accepted by
Purchaser “AS IS” and without any representation or warranty with respect to
their content by Seller; provided, however, Seller agrees to advise Purchaser
when the Review Materials are delivered of any material defects or materials
errors in the Review Materials known to Seller to the extent affecting the use
or development of the Property.
 
  4.02  Review Period. During the period of time following the Effective Date of
this Agreement until the date which is the later to occur of (i) thirty (30)
days after the Effective Date or (ii) the date by which all of the Commitment,
the Title Review Documents, and the Survey have been delivered to Purchaser (the
later being herein called the “Termination Date”), Purchaser shall have the
right to review the Review Materials; to inspect the Property; and to otherwise
conduct a feasibility review and analysis with respect to the Property.
Purchaser agrees that it will provide Seller with copies of all reports it
obtains and studies that relate to the condition or potential development by
Purchaser of the Property promptly upon receipt of such reports and studies by
Purchaser. Notwithstanding any provision hereof to the contrary, should
Purchaser determine, in Purchaser’s sole and absolute discretion, that the
Property is not satisfactory to Purchaser for any reason, Purchaser may
terminate this Agreement by delivering written notice of such termination to
Seller on or before the Termination Date. If Purchaser fails to deliver written
notice of termination on or before the Termination Date, Purchaser’s right of
termination under this Section 4.02 will be deemed waived. If Purchaser timely
terminates this Agreement pursuant to the terms of this Section 4.02, then the
Earnest Money shall be returned to Purchaser except for the sum of $100 which
will be delivered to Seller as independent consideration, and thereafter neither
party shall have any further rights, remedies, or obligations hereunder except
for the Post Termination Obligations which will survive termination. Prior to
the Effective Date, Seller and Purchaser entered into that certain Site Access
Agreement (the “Site Access Agreement”) dated July 28, 2005 (the “Site Access
Date”) providing Purchaser’s early access to the Property pending the
negotiation and execution of this Agreement. This Agreement supercedes the terms
and provisions of the Site Access Agreement.
 
 
4

--------------------------------------------------------------------------------


 
Without limiting the foregoing provisions of this Section, throughout the term
of this Agreement, Purchaser shall have the right to (i) enter into and upon the
Property, inspect the Property and conduct tests of the Property and other
related due diligence activities (“Due Diligence Activities”), and (ii) enter
into and upon the Property to engage in certain pre-closing site work subject to
and more particularly described in Section 4.05 below. Prior to conducting any
Due Diligence Activities on the Property as permitted by this Agreement,
Purchaser will (i) provide Seller an insurance certificate in the form attached
to the Site Access Agreement as Exhibit “B” thereto reflecting Seller as an
additional insured under the insurance policy described in such certificate, and
(ii) provide Seller reasonable advance written notice of such activity,
including a description of the activity and a time schedule for such activity.
Seller reserves the right to be present for the purpose of observing any such
Due Diligence Activities which may be conducted by or on behalf of Purchaser. In
fulfilling its obligations under subpart (ii) of the prior sentence, Seller will
not be required to incur or pay any third party costs or expenses related to
preparing or processing the SDP Application. Purchaser, at its sole expense,
will pay all third-party costs associated with preparing and processing the SDP
Application including, without limitation, engaging any legal counsel, engineer,
land planner, lobbyist or other consultant that Purchaser determines is
necessary or advisable to prepare and process the SDP Application. Purchaser
agrees to provide Seller copies of all third party studies, reports, surveys,
tests and other materials generated in connection with Purchaser’s Due Diligence
Activities (excluding attorney work product and attorney-client privileged
information and communications) within a reasonable time after such materials
are available to Purchaser. Notwithstanding anything in this Agreement or
elsewhere to the contrary, all Due Diligence Activities shall be conducted in
compliance with all applicable governmental requirements, rules and regulations.
 
Purchaser agrees to indemnify Seller and its principals, partners and affiliates
against and hold Seller and its principals, partners and affiliates harmless
from, any claim for bodily injury or death or for damage to tangible personal
property or for physical damage to the Property in any case sustained by Seller
or its principals, partners and affiliates, and for the costs, expenses
(including reasonable attorneys’ fees), actually incurred by Seller or its
principals, partners and affiliates to the extent such claim, damage, loss or
expense arises out of or results from the Due Diligence Activities conducted by
or for Purchaser on the Property. Notwithstanding anything to the contrary in
this Agreement, said obligation to indemnify and hold harmless Seller and its
principals, partners and affiliates shall not exceed ONE MILLION AND NO/100
DOLLARS ($1,000,000.00) in the aggregate; provided, however, in the event this
Agreement terminates and under the other provisions of this Agreement the
Earnest Money is paid to Seller, then all obligation of indemnity and hold
harmless provided in this paragraph shall be included in and covered by the
delivery of the Earnest Money to Seller and shall not be in addition to the
Earnest Money. The obligations of indemnity and hold harmless set forth in this
paragraph shall survive any termination of this Agreement except a termination
of this Agreement in which the Earnest Money is paid to the Seller. In no event
shall the indemnification and hold harmless contained in this Agreement extend
to or cover any claim or cause of action brought against Seller (whether
singularly or together with others) relating to or based upon an Entitlements
Challenge or existing environmental conditions or characteristics on or of the
Property, loss of profits or perceived loss of profits; reduction in value,
perceived loss of value, or stigma of the Property; or inability to sell, lease
or finance the Property. The indemnification obligations set forth in, and as
limited by the provisions of, this paragraph are referred to as the “Due
Diligence Activities Indemnification.”
 
  4.03  Development Permit Contingency.
 
  A.     Plat and Site Development Permit. Seller (i) has, at Seller’s sole cost
and expense, filed a complete subdivision plat application (the “Plat
Application”) that has been approved by Purchaser with the City of Austin and
any other governmental authority with jurisdiction over subdivision of the
Property pursuant to and in accordance with that certain approved Preliminary
Plan approved by the City of Austin on August 28, 1988 under Case Number
C8-84-102(88) (the “Preliminary Plan”), and (ii) agrees, at
 
 
5

--------------------------------------------------------------------------------


 
Purchaser’s sole cost and expense, to file a complete site development permit
application that has been supplied by Purchaser and approved by Seller, which
approval will not be unreasonably withheld, (the “SDP Application”) with the
City of Austin for a site development permit for the development of the Property
as “Phase I” (herein so called) of Purchaser’s “Project” (herein so called) as
shown and generally described on Purchaser’s conceptual plan attached hereto as
Exhibit “H” (the “Conceptual Plan”). Seller agrees to make said filing as
provided in the subsequent portions of this paragraph, but in any event, on or
before December 30, 2005 (December 30, 2005, being herein called the “SDP
Application Deadline”). The Plat Application and the SDP Application must each
be in compliance with all applicable laws, ordinances, regulations, codes, and
restrictive covenants when submitted to the City of Austin and may not, without
Seller’s and Purchaser’s prior written approval, request a variance from any of
the foregoing. Purchaser will submit the SDP Application to the Seller for
Seller’s review on or before November 25, 2005. Seller will either submit to
Purchaser any written comments it has to the SDP Application or notify Purchaser
in writing that Seller has approved the SDP Application within five (5) business
days after receipt of the SDP Application. Upon the approval or deemed approval
of the SDP Application, Seller agrees to forthwith file said application with
the City of Austin. Seller may not make any comment to the SDP Application that
is inconsistent with the Preliminary Plan or the Conceptual Plan. In the event
that Seller fails to submit written comments or notify Purchaser in writing that
it has approved the SDP Application within such five (5) business day period,
then Seller will be deemed to have approved the SDP Application. In the event
either Seller or Purchaser submits any comments to one another on the Plat
Application or the SDP Application then both will work diligently and in good
faith with one another to resolve any such comments so that the Plat Application
and the SDP Application can be submitted to the City of Austin on or before
their respective deadlines set forth above.
 
After the Plat Application and/or the SDP Application, as applicable, has/have
been finalized and filed, Seller and Purchaser will diligently and in good faith
process the Plat Application and the SDP Application simultaneously with the
applicable governmental authorities in order to obtain a final subdivision plat
of the Property (the “Plat”) that is in compliance with the Preliminary Plan and
to obtain a site development permit for the Property (the “Site Development
Permit”) based on the SDP Application. The period beginning on the Effective
Date and ending on the first to occur of (i) the date of issuance of the Site
Development Permit by the City of Austin or (ii) March 15, 2006 is referred to
herein as the “SDP Contingency Period”; provided, however, the SDP Contingency
Period may be extended as provided in Section 4.03.C.
 
  B.    Processing Plat and SDP Applications. Purchaser and Seller each covenant
and agree with the other that: (i) Except for the Plat Application, the SDP
Application, the application for a Building Permit and responses to City staff
comments in respect to them, no other applications or materials in connection
with the Property will be submitted to the City of Austin or other governmental
authority with jurisdiction until the same have been submitted in their entirety
to Seller and Purchaser as the case may be and approved in writing by them (such
approval not to be unreasonably withheld or delayed); (ii) Purchaser and Seller
will use commercially reasonable efforts to obtain approval from the City of
Austin of the SDP Application and the Plat Application on a timely basis and
will promptly, at the expense of them, respectively, respond to any comments
received from the City of Austin or other governmental authority with
jurisdiction; (iii) Purchaser and Seller will deliver to the other written
notice of the filing of any applications for governmental approvals of any kind
with the City of Austin within three (3) business days after the date of any
such filing, and Purchaser and Seller will keep the other fully informed on a
timely basis of all matters which come to Purchaser’s and Seller’s attention
with respect to the Plat Application and/or the SDP Application, or any other
applications for governmental approvals, including, without limitation, all
comments or responses received by them from the City of Austin or any third
parties; and (iv) Seller will pay all expenses of any kind or nature in
connection with the application for and/or the issuance of the Plat including,
without limitation, all fiscal deposits that are required by applicable
governmental authorities and all other fees or expenses incurred to process the
Plat
 
6

--------------------------------------------------------------------------------


 
Application, and Purchaser will pay all expenses of any kind or nature in
connection with the application for and/or the issuance of the Site Development
Permit and/or any other requested governmental approvals, including, without
limitation, all fiscal deposits that are required by applicable governmental
authorities and all other fees or expenses incurred in connection with the
preparation of the site plan and other application materials prepared in
connection with the SDP Application, and all application fees and other fees or
expenses incurred to process the SDP Application and/or any other requested
governmental approvals. Seller and Purchaser will reasonably cooperate with the
other in connection with the pursuit of the Plat and the Site Development Permit
approval, including execution of the Plat Application and the final approved
Plat and the SDP Application, provided, however, that Seller will not be
required to incur any costs or expenses in that regard except as specifically
contemplated herein for the Plat Application and will not be required to approve
a Plat Application or a SDP Application that has, or could have, a material
adverse effect on the entitlements or development rights related to the
remaining property owned by Seller that is covered or included in or by the
Preliminary Plan; provided, however that in no event shall a material adverse
effect on said entitlements or development rights be deemed or construed to
occur by virtue of Purchaser filing or prosecuting a SDP Application that would
permit development of the Property at less than the maximum intensity of
development and/or in compliance with water quality standards that are more
stringent than as permitted or allowable under the Entitlements. Neither Seller
nor Purchaser will unreasonably withhold its approval of a proposed Plat
Application or SDP Application submitted for approval by them. If Seller or
Purchaser fails to respond within five (5) business days after receipt of a
written request for approval of either a Plat Application or a SDP Application,
the party failing to respond will be deemed to have approved such request.
Purchaser and Seller will not amend or modify the Plat Application or the SDP
Application or any other requested governmental approvals in any way without
prior written consent by the other of them, and Purchaser will not agree to any
access restrictions, water detention or filtration improvement construction
obligations, or any other agreements of any kind or nature which would be
binding upon Seller or the Property, unless contemplated by the SDP Application
approved by Seller.
 
  C.     Failure to Secure Plat or SDP. If either the Plat or the Site
Development Permit have not been recorded or issued, respectively, during the
SDP Contingency Period, then Purchaser shall have the right to terminate this
Agreement by giving written notice of such termination to Seller on or before
the last day of the SDP Contingency Period. If Purchaser fails to give said
written notice of termination to Seller on or before said date, Purchaser’s
right of termination under this paragraph C will be deemed waived. If Purchaser
does timely terminate this Agreement pursuant to this paragraph C, and has
complied with all of Purchaser’s obligations under this Section 4.03, then the
Earnest Money shall be returned to Purchaser, except for $100 of independent
consideration which will be delivered to Seller, and thereafter neither party
shall have any further rights, remedies or obligations hereunder, except for the
Post Termination Obligations which will survive such termination. In the event
that an “Entitlements Challenge” (as defined in Section 8.02) occurs on or
before the expiration of the SDP Contingency Period, the SDP Contingency Period
shall be extended for the same period of time as said Entitlement Challenge
shall prevent or delay recordation of the Plat or issuance of the Site
Development Permit.
 
  4.04  Purchaser’s Post Termination Obligations. All costs and expenses related
to Purchaser’s inspection of the Property and the preparation and processing of
the Site Development Permit shall be paid for by Purchaser, and Purchaser agrees
to indemnify and hold Seller harmless from and against all such costs and
expenses. All costs and expenses related to Seller’s preparation and processing
of the Plat shall be paid by Seller, and Seller agrees to indemnity and hold
Purchaser harmless from and against all said costs and expenses. Purchaser shall
not permit any liens, encumbrances, obligations or conditions of any kind or
nature to attach to the Property by reason of the exercise of Purchaser’s rights
hereunder. Purchaser agrees that if Seller or Purchaser terminates this
Agreement under any right granted hereunder, Purchaser will: (i) restore the
Property to substantially the same condition which existed prior to any
inspections, tests or other activities of Purchaser thereon; (ii) indemnify and
hold Seller harmless from
 
7

--------------------------------------------------------------------------------


 
and against any and all liens by contractors, subcontractors, materialmen or
laborers performing work or tests for Purchaser and from and against any and all
claims for damages by third parties arising out of the conduct of such work and
tests and/or any other activities of Purchaser or Purchaser’s employees or
agents; (iii) pay and/or reimburse Seller for the payment of any expenses
(including attorney fees and court costs) incurred in connection with any of the
foregoing; (iv) except to the extent not already delivered to Seller pursuant to
Section 4.03A above, deliver to Seller copies of all studies, reports, surveys,
tests and other materials of any kind or nature obtained by Purchaser in
connection with Purchaser’s feasibility study of the Property excepting
communications under the attorney/client privilege; (v) return all of the Review
Materials to Seller with Purchaser having the right to retain a copy set of the
materials for its records; (vi) deliver to Seller copies of all documents,
plans, applications and reports prepared in connection with the SDP Application
and will assign to Seller all of Purchaser’s right, title and interest therein;
and (vii) will pay any amounts then owing on or under the Due Diligence
Activities Indemnification. The foregoing obligations of Purchaser are referred
to herein collectively as the “Post Termination Obligations.” Notwithstanding
any provision herein to the contrary, it is agreed and understood that a
termination of this Agreement under any right granted hereunder shall terminate
all obligations of Seller to sell the Property and all obligations of Purchaser
to purchase the Property, but such termination shall not terminate the
provisions in this Agreement relating to the Post Termination Obligations and
the disposition of the Earnest Money. The Post Termination Obligations shall
survive any termination of this Agreement and shall be fully binding upon
Purchaser and enforceable by Seller until and unless Seller gives to Purchaser a
written release which specifically references the Post Termination Obligations
and which expressly waives or releases all claims in connection therewith.
 
  4.05  Pre-Closing Site Work. After Purchaser has secured the final approval of
the Site Development Permit from the City of Austin and prior to Closing,
Purchaser may, at Purchaser’s sole cost and expense, perform the preliminary
site work identified on Exhibit “I” attached hereto (the “Preliminary Site
Work”). Prior to the commencement of the construction of the Preliminary Site
Work, and in any event, within ten (10) days after Purchaser provides Seller
with a copy of the Site Development Permit issued by the City of Austin, Seller
and Purchaser will enter into that certain preliminary site work license
agreement in the form attached hereto and incorporated herein as Exhibit “J”
(the “Preliminary Site Work License Agreement”). The Preliminary Site Work must
be performed in accordance with the Preliminary Site Work License Agreement and
the Site Development Permit.
 
  4.06  Building Permit. Purchaser will, at Purchaser’s sole cost and expense,
file a complete application for a building permit with the City of Austin (the
“Building Permit Application”) for the construction of “Phase I” of Purchaser’s
“Project” as shown and generally described on the Conceptual Plan on or before
six (6) months after the Effective Date and will, contemporaneously with the
submittal of the Building Permit Application to the City of Austin, deliver a
copy of the Building Permit Application to Seller. Purchaser agrees to use
commercially reasonable efforts in processing said Building Permit Application
with the City of Austin (such building permit as issued by the City of Austin is
referred to as the “Building Permit”).
 
  4.07  Deed Restrictions, Exclusion from Commercial Owner’s Association and
Assessments. Seller and Purchaser agree that the Property will not be made
subject to that certain Master Declaration of Covenants, Conditions and
Restrictions for Lantana [Commercial/Multi-Family] recorded under Document No.
2000205500 of the Real Property Records of Travis County, Texas (as amended from
time to time, the “Declaration”) and Seller agrees that it will not file a
Notice of Applicability against the Property or otherwise encumber the Property
with the Declaration. The Declaration shall not be a Permitted Exception
hereunder. At Closing, Purchaser shall pay to Seller the sum of FIVE HUNDRED
THOUSAND AND NO/100 DOLLARS ($500,000.00) (the “Lantana Community Contribution”)
in cash as a lump sum, one time payment to be used by Seller, or the property
owners association to be created pursuant to the Declaration, for maintenance,
repair and replacement of common areas or features of the
 
8

--------------------------------------------------------------------------------


 
Lantana community and for maintenance and related obligations under the Section
10(a) Permit as described in Section 3.04A, above.
 
  V.
 
Closing
 
  5.01  Closing Date. This transaction shall close at the Title Company’s
offices or other location acceptable to the parties on or before the earlier to
occur of: (i) the date which is five (5) days after the issuance of the Building
Permit by the City of Austin; or (ii) April 14, 2006. The closing of this
transaction is herein called “Closing,” and the date for Closing is herein
called the “Closing Date.” The Closing Date is, however, subject to extension
pursuant to Section 8.02 below. Seller and Purchaser acknowledge and agree that
Armbrust & Brown, L.L.P. will act as the closing agent at the Closing pursuant
to a P-22 agreement with the Title Company.
 
  5.02  Seller’s Closing Obligations. At the Closing, Seller shall, at Seller’s
sole cost and expense:
 

(i) 
execute and deliver to Purchaser a special warranty deed in the form of Exhibit
“L” attached hereto and incorporated herein by reference with a description of
the Property attached thereto as Exhibit “A” and a list of the Permitted
Exceptions attached thereto as Exhibit “B” (the “Deed”);

 

(ii) 
execute and deliver to Purchaser a bill of sale and assignment in the form of
Exhibit “M” attached hereto and incorporated herein by reference (the “Bill of
Sale and Assignment”);

 

(iii) 
execute and deliver to Purchaser two (2) counterpart originals of each of the
three (3) Option Agreements;

 

(iv) 
execute and deliver to Purchaser two (2) counterpart originals of the Memorandum
of Options;

 

(v) 
execute and deliver to Purchaser two (2) counterpart originals of the Memorandum
of Rialto Blvd. Cost Reimbursement Agreement;

 

(vi) 
cause Stratus Properties Inc. to execute and deliver to Purchaser an original
counterpart of the AMD/Stratus Community Trust Agreement, as provided by
Section 8.03;

 

(vii) 
deliver to Purchaser physical possession of the Property;

 

(viii) 
deliver evidence of Seller’s authority to act hereunder in form reasonably
satisfactory to Purchaser and the Title Company; and

 

(ix) 
execute and deliver to Purchaser a “non-foreign” certificate sufficient to
establish that withholding of tax is not required in connection with this
transaction.

 
  5.03  Purchaser’s Closing Obligations. At the Closing, Purchaser shall, at
Purchaser’s sole cost and expense:
 
9

--------------------------------------------------------------------------------


 

(i) 
deliver the Purchase Price and the Lantana Community Contribution to the Title
Company for disbursement in accordance with the terms and provisions of this
Agreement;

 

(ii) 
execute and deliver the Deed;

 

(iii) 
execute and deliver to Seller two (2) counterpart originals of the Assignment;

 

(iv) 
execute and deliver to Seller two (2) counterpart originals of each of the three
(3) Option Agreements;

 

(v) 
execute and deliver to Seller two (2) counterpart originals of the Memorandum of
Options;

 

(vi) 
execute and deliver to Seller two (2) counterpart originals of the Memorandum of
Rialto Blvd. Cost Reimbursement Agreement;

 

(vii) 
cause Advanced Micro Devices, Inc. to execute and deliver to Seller an original
of the AMD/Stratus Community Trust Agreement, as provided by Section 8.03; and

 

(viii) 
deliver such evidence of Purchaser’s authority to act hereunder as Seller and
the Title Company may reasonably require for Closing.

 
  5.04  Closing Costs. Seller shall pay: (i) the fee for the recording of the
Deed, the Memorandum of Options and the Memorandum of Rialto Blvd. Cost
Reimbursement Agreement; (ii) one-half (1/2) of any escrow fee charged by the
Title Company; and (iii) the basic premium for the Title Policy and any
additional premiums charged by the Title Company to delete the exception for the
rights of parties in possession. Purchaser shall pay one-half (1/2) of any
escrow fee charged by the Title Company. If Purchaser desires to obtain any
other special endorsements to the Title Policy, such as deletion of the survey
exception, additional premiums therefor and related fees and other expenses
thereto shall be paid in full by Purchaser. Each party shall be responsible for
the payment of its own attorney’s fees, copying expenses, and other costs
incurred in connection with this transaction.
 
  5.05  Prorations. All normally and customarily proratable items, including,
without limitation, real estate taxes, and utility expenses shall be prorated as
of the Closing Date, Seller being charged and credited for all of the same up to
such date and Purchaser being charged and credited for all of the same on and
after such date. If the actual amounts to be prorated are not known as of the
Closing Date, the proration shall be made on the basis of the best information
then available, and thereafter, when actual figures are received, a cash
settlement will be made between Seller and Purchaser. Any additional ad valorem
taxes relating to the year of Closing and/or prior years arising out of a change
in usage or ownership of the Property (including without limitation any
“rollback” or other additional taxes payable under the terms of Section 23.46 or
Section 23.55 of the Texas Tax Code, as amended, or any similar laws) shall be
borne and paid in full by the Seller. The provisions of this Section 5.05 shall
survive the Closing.
 
10

--------------------------------------------------------------------------------


  VI.
 
Warranties; Condemnation; Covenants; Notices
 
  6.01  Warranties. Purchaser acknowledges that Purchaser has already inspected
the Property and/or will hereafter independently cause the Property to be
inspected on its behalf and that Purchaser has not entered into this Agreement
based upon any representation, warranty, agreement, statement or expression of
opinion by Seller or by any person or entity acting or allegedly acting for or
on behalf of Seller as to the Property or the condition of the Property except
for the Representations and Warranties (defined below), the Covenants (defined
below) and the Entitlements Defense (defined below). Purchaser agrees that the
Property is to be sold to and accepted by Purchaser at Closing, AS IS, WHERE IS,
WITH ALL FAULTS, IF ANY, AND WITHOUT ANY REPRESENTATIONS OR WARRANTIES
WHATSOEVER, EXPRESS OR IMPLIED, except for the warranty of title set out in the
Deed, the Representations and Warranties, the Covenants and the Entitlements
Defense. Seller hereby represents and warrants to Purchaser as follows, which
representations and warranties shall be deemed made by Seller to Purchaser also
as of the Closing Date (the “Representations and Warranties”) and all of which
shall survive Closing as fully and for all purposes as if a separate written
document were executed by Seller at Closing making the Representations and
Warranties to Purchaser therein:
 

(i) 
There are no outstanding leases, options to purchase, rights of first refusal,
letters of intent or rental agreements with respect to any of the Property.

 

(ii) 
The person or persons executing this Agreement on behalf of Seller have full
power and authority to execute this Agreement, and to bind Seller to the terms
hereof.

 

(iii) 
Seller, to its knowledge, has complied with all applicable laws, ordinances,
regulations, statutes, rules and restrictions relating to the Property, or any
part thereof in all material respects and Seller has received no written notice
of any violation of any applicable zoning regulation, ordinance, or any other
law, covenant, condition, or restriction relating to the Property from any
governmental agency having jurisdiction over the Property, nor does Seller have
any knowledge of any such material violation.

 

(iv) 
There are no parties other than Seller who own or hold title to any portion of
the Property in undivided interests or otherwise, and no person or entity other
than Purchaser has any right to acquire any interest in any portion of the
Property.

 

(v) 
Seller has no knowledge of any special assessments of a governmental authority
which have been levied against the Property, and no written notice of any
special assessments of a governmental authority has been received by Seller.

 

(vi) 
No portion of the Property has been designated or assessed for “agricultural
use” or as “qualified open space land” within the meaning of Article VIII,
Section 1-D or Section 1-D-1 of the Texas Constitution, or the statutes relating
thereto which are codified under the Texas Tax Code, as amended.

 

(vii) 
To Seller’s knowledge, no portion of the Property is currently in violation of
or subject to any existing, pending, or threatened investigation or inquiry by
any governmental authority or to any remedial obligations under any applicable
laws pertaining to health or the environment, including, without limitation:
(a) the

 
 
11

--------------------------------------------------------------------------------


Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended by the Superfund Amendments and Reauthorization Act of 1986; (b) the
Resource Conservation and Recovery Act of 1976, as amended; and (c) the Texas
Water Code and the Texas Solid Waste Disposal Act.
 

(viii) 
To Seller’s knowledge, there is no asbestos located upon or within any portion
of the Property, no portion of the Property has been used as a garbage or refuse
dump site, a landfill, a waste disposal facility, a transfer station, or any
other type of facility for storage, processing, treatment, or temporary or
permanent disposal of waste materials, including, without limitation, solid,
industrial, toxic, hazardous, radioactive, nuclear or putrescible waste or
sewage, and there are no underground storage tanks of any kind or nature located
within the Property.

 

(ix) 
To Seller’s knowledge, giving effect to the Section 10(a) Permit, development of
the Property is not impacted by any habitat or potential habitat of any species
of flora or fauna which is protected under any applicable laws pertaining to the
protection of flora or fauna (including, without limitation, federal Endangered
Species Act) and the anticipated use of the Property does not violate any
regulations concerning endangered or threatened species of flora or fauna.

 

(x) 
The “Entitlements” (as defined in Section 8.02) are in full force and effect
without modification and to Seller’s knowledge, the Real Property may be
developed to the extent provided thereby.

 

 
(xi)  
No written notice has been received by Seller from any governmental agency
asserting the invalidity of the Entitlements or its intention to take actions or
to initiate proceedings for the termination or modification thereof.

 
The obligation of Purchaser to close this transaction is contingent upon the
continued truth and accuracy of Seller’s Representations and Warranties
hereunder as of the Closing Date. If at the Closing any of the Representations
or Warranties set forth herein are untrue or incorrect in any material respect,
Purchaser shall be entitled to the remedy set forth in Section 7.01 B(i) as
Purchaser’s sole and exclusive remedy.
 
The characterization of any statement or representation in this Agreement as
being to the knowledge of Seller or actual knowledge of Seller (or any similar
words or phrases to that effect) means the actual knowledge of William H.
Armstrong, III and in the event William H. Armstrong, III is no longer the Chief
Executive Officer of Seller, his successor, and Kenneth N. Jones, Esq., General
Counsel of Seller and if Kenneth N. Jones is no longer the General Counsel of
Seller, his successor only, and does not mean any constructive knowledge applied
to such individuals or to Seller as an entity.
 
  6.02  Condemnation. If prior to Closing, any governmental or other entity
having condemnation authority shall institute an eminent domain proceeding with
regard to the Property or any part thereof and the same is not dismissed on or
before ten (10) days prior to Closing, then (i) if the proposed condemnation
involves so much of the Property that it prevents Purchaser from developing the
Project on the Property as generally contemplated on the Conceptual Plan in a
commercially reasonable manner, then Purchaser shall be entitled either to
terminate this Agreement upon written notice to Seller or to waive such right of
termination and receive all condemnation proceeds, or (ii) if the proposed
condemnation does not prevent Purchaser from developing the Project on the
Property as described in item (i) above, then Purchaser will not be entitled to
terminate this Agreement due to such condemnation but will entitled to receive
all condemnation proceeds on or after Closing. In the event of termination of
 
12

--------------------------------------------------------------------------------


 
this Agreement pursuant to the terms hereof, the Earnest Money shall be returned
to Purchaser and thereafter neither Purchaser nor Seller shall have any further
rights or obligations hereunder except for the Post Termination Obligations
which will expressly survive any termination of this Agreement.
 
  6.03  Covenants of Seller. Seller agrees that between the Effective Date of
this Agreement and the Closing Date (collectively, the “Covenants”): (i) Seller
will not enter into or grant any liens, easements, restrictive covenants or
other agreements of any kind which would survive the Closing and which would
affect title to or use or possession of the Property, without the prior written
approval of Purchaser; (ii) Seller will not enter into any leases, contracts or
agreements of any kind or nature relating to the Property which would survive
the Closing, without the prior written approval of Purchaser; (iii) Seller will
not knowingly use, occupy or knowingly allow the use or occupancy of the
Property in any manner which violates any applicable laws, ordinances, rules,
regulations or restrictive covenants; (iv) Seller will not allow or permit the
introduction, spillage, release, discharge, use, storage or disposal of any
hazardous material, hazardous waste or pollutant of any kind or nature into,
onto or from the Property by Seller or any of Seller’s agents, contractors or
representatives; and (v) Seller will immediately upon obtaining notice of same,
notify Purchaser of any legal, political, governmental, or administrative
proceeding or moratorium instituted or proposed which specifically effects the
Property.
 
  VII.
 
Remedies
 
  7.01  Purchaser’s Remedies. Notwithstanding any provision of this Agreement to
the contrary other than Section 7.03 and, if applicable, Section 3.03:
 
  A.     if Seller fails or refuses to timely comply with Seller’s obligations
hereunder and such failure continues for a period of ten (10) days after
delivery of written notice from Purchaser to Seller specifying such failure
(provided, however, that if such failure requires more than ten (10) days to
cure, then such ten (10) day period will extend to thirty (30) days provided
that Seller commences to cure such failure within such initial 10 day period and
diligently prosecutes such cure thereafter), Purchaser may, as Purchaser’s sole
and exclusive remedy, either: (i) terminate this Agreement by giving Seller
timely written notice of such election prior to or at Closing, and thereupon
this Agreement shall terminate, and Purchaser shall be entitled to an immediate
return of the Earnest Money and Seller and Purchaser shall be relieved and
released of all further obligations, claims and liabilities hereunder; or
(ii) enforce specific performance of Seller’s obligations hereunder; or
 
  B.     if any of Seller’s Representations and Warranties other than
Section 6.01(x) is untrue or is breached in any material respect and is not
cured by Seller within ten (10) days after delivery of written notice specifying
such breach from Purchaser to Seller (provided, however, that if such breach
requires more than ten (10) days to cure, then such ten (10) day period will
extend to thirty (30) days provided that Seller commences to cure such breach
within such initial ten (10) day period and diligently prosecutes such cure
thereafter), Purchaser may elect, as Purchaser’s sole and exclusive remedy, by
giving Seller timely written notice of said election prior to Closing, either:
 

(i) 
to terminate this Agreement, whereupon within thirty (30) days after said
election is made by Purchaser, Seller shall refund and pay to Purchaser both the
Earnest Money, less the Independent Consideration, and the out of pocket costs
and expenses incurred by Purchaser after the Effective Date for third party
contractors, consultants and attorneys regarding the Property as evidenced by
commercially reasonable supporting documentation provided by Purchaser; and

 
 
13

--------------------------------------------------------------------------------


 
upon making said payments to Purchaser, Seller and Purchaser shall be relieved
and released of all further obligations, claims and liabilities hereunder, or
 

(ii) 
to waive the Seller’s failure to cure and proceed to close this transaction in
accordance with the other provisions of this Agreement.

 
  C.    if the Representations and Warranties set forth in Section 6.01(x) is
untrue or is breached in any material respect, Purchaser may elect, as
Purchaser’s sole and exclusive remedy, by giving Seller timely written notice of
said election prior to Closing, either:
 

(i) 
to terminate this Agreement, whereupon within thirty (30) days after said
election is made by Purchaser, Seller shall refund and pay to Purchaser the
Earnest Money, less the Independent Consideration, and upon making said payment
to Purchaser, Seller and Purchaser shall be relieved and released of all further
obligations, claims and liabilities hereunder; or

 

(ii) 
to require Seller and Purchaser to follow the procedure set out in Section 8.02

 
  D.     Notwithstanding the foregoing, Purchaser may pursue all legal rights
available at law or in equity in connection with (i) any breach of any of
Seller’s Representations or Warranties, other than Section 6.01(x), discovered
after Closing, and/or (ii) any of Seller’s specific indemnification obligations
hereunder; provided, that in no event may Purchaser recover any indirect or
consequential damages arising out of any such breach by Seller all of which are
hereby waived by Purchaser. With regard to any breach of Section 6.01(x)
discovered after Closing, Purchaser’s sole and exclusive remedy is set forth in
Section 8.02 below. The provisions of this paragraph shall survive Closing and
the delivery of the Deed fully and for all purposes as if contained in a
separate written document signed by Seller and Purchaser at Closing.
 
  7.02  Seller’s Remedies. Notwithstanding any provision of this Agreement to
the contrary other than Section 7.03, if Purchaser fails or refuses to timely
comply with Purchaser’s obligations hereunder or is unable to do so as the
result of Purchaser’s act or failure to act and any such failure (other than a
failure to fund the Purchase Price at Closing Date) continues for a period of
ten (10) days after delivery of written notice specifying such failure from
Seller to Purchaser (provided, however, that if such failure requires more than
ten (10) days to cure, then such ten (10) day period will extend to thirty (30)
days provided that Purchaser commences to cure such failure within such initial
ten (10) day period and diligently prosecutes such cure thereafter), Seller may
terminate this Agreement and, as Seller’s sole and exclusive remedies: recover
or retain the Earnest Money. It is agreed and understood that the Earnest Money
will be delivered to Seller as liquidated damages, and not a penalty, in full
satisfaction of all of Seller’s claims against Purchaser hereunder or pursuant
hereto or in connection herewith. Seller and Purchaser agree that it is
difficult to determine the actual amount of Seller’s damages arising out of
Purchaser’s breach but said amount is a fair estimate of those damages which has
been agreed to by the parties in a good faith effort to make the damages
certain. If a party exercises a right of termination pursuant to the terms and
provisions of this Agreement that provides for the return of the Earnest Money
to Purchaser, then, notwithstanding the foregoing, Seller may (i) recover
damages with respect to any failure by Purchaser to comply with Purchaser’s Post
Termination Obligations or any other indemnification obligations of Purchaser
hereunder, and (ii) enforce specific performance of Purchaser’s Post Termination
Obligations. The foregoing notwithstanding, a failure by Purchaser to timely
fund the Purchase Price on the Closing Date will be a default by Purchaser
hereunder without a notice and cure opportunity.
 
14

--------------------------------------------------------------------------------


 
  7.03  Attorney’s Fees. Notwithstanding the foregoing, in the event of any
default by either Seller or Purchaser, the prevailing party in any dispute shall
be entitled to recover from the non-prevailing party reasonable attorney’s fees,
expenses and costs of court.
 
  VIII.
 
Special Provisions
 
  8.01 Rialto Blvd. Cost Reimbursement Agreement. Seller and Purchaser
acknowledge and agree that Seller is constructing that certain segment of Rialto
Blvd. pursuant to and as described in that certain site development permit
issued by the City of Austin under Site Development Permit No. C8-84-102.8B (the
“Rialto Boulevard Segment”) in anticipation of the development and construction
of Purchaser’s Project on the Property generally in accordance with the
Conceptual Plan. Seller agrees, at Seller’s sole cost and expense, but subject
to reimbursement as provided below, to complete construction of the Rialto
Boulevard Segment in a good and workmanlike manner and to secure City of Austin
approval of the construction of Rialto Boulevard (“Final Completion”) on or
before 120 days after the Closing Date (as it may be extended hereunder).  After
Final Completion of the Rialto Boulevard Segment, Purchaser agrees to reimburse
Seller the design, permitting and construction costs incurred by Seller for the
Rialto Boulevard Segment attributable to the Property and to any Option Tracts
purchased by Purchaser in accordance with the Option Agreements in the amounts,
subject to the limitations and according to the terms set forth and contained in
the Rialto Blvd. Cost Reimbursement Agreement set forth on Exhibit “N” attached
hereto and incorporated herein for all purposes (the “Rialto Blvd. Cost
Reimbursement Agreement”). As stated in the Rialto Blvd. Cost Reimbursement
Agreement and without intention to modify the same, reimbursement amounts will
be paid by Purchaser attributable to the Property and each Option Tract upon the
later to occur, if ever, of (i) Final Completion of the Rialto Boulevard
Segment, or (ii) the Closing of the Property and each Option Tract, as
applicable. Purchaser acknowledges and agrees that the Rialto Blvd. Cost
Reimbursement Agreement runs with the Property and the Option Tracts until the
reimbursement is paid for a particular property. Accordingly, at Closing, Seller
and Purchaser will execute and record a Memorandum of Rialto Blvd. Cost
Reimbursement Agreement in the form attached hereto as Exhibit “O” (the
“Memorandum of Rialto Blvd. Cost Reimbursement Agreement”) in the Official
Public Records of Travis County, Texas. Seller will execute and record a partial
release of Memorandum of Rialto Blvd. Cost Reimbursement Agreement for the
Property or any Option Tract contemporaneously with the receipt of the
reimbursement amount attributable to the Property or such Option Tract, as
applicable. In the event Purchaser does not timely exercise the option to
acquire an Option Tract, Seller shall execute and record a partial release of
Memorandum of Rialto Blvd. Cost Reimbursement Agreement for such Option Tract.
Purchaser’s and Seller’s obligations under this Section 8.01 will survive
Closing and the delivery of the Deed and will survive each closing under an
Option Agreement.
 
  8.02 Entitlements Defense.
 
  A.    The Property is subject to those certain agreements executed by the City
of Austin and attached hereto as Exhibit “P” establishing that the Property is
entitled to be developed pursuant to the ordinances referenced therein (the
“Entitlements”). Purchaser is acquiring the Property both with the understanding
that the Property can be developed in accordance with the Entitlements and in
reliance upon Seller’s representation set forth in Section 6.1(x) above. In the
event, that a governmental authority or other third party or entity files a
lawsuit, whether local, state or federal, challenging the applicability and/or
enforceability of the Entitlements to the development of the Property and either
that legally prevents or delays the issuance of the Plat, the Site Development
Permit or the Building Permit, or that legally prevents the development of Phase
I of the Project in accordance with the Plat, Site Development Permit and the
Building Permit (an “Entitlements Challenge”) prior to the issuance of a
certificate of
 
15

--------------------------------------------------------------------------------


 
occupancy by the City of Austin for the first building completed on the
Property, then Seller agrees, at Seller’s sole cost and expense, to vigorously
defend the Purchaser and the Seller against the Entitlements Challenge with
reputable legal counsel chosen by Seller and reasonably acceptable to Purchaser
(“Defense Obligations”); provided, however, that Seller will not be required to
incur out-of-pocket costs and expenses after the Closing Date in connection with
Defense Obligations in an amount that exceeds the sum of $500,000.00. Once
Seller has incurred out-of-pocket Defense Obligations costs and expenses in the
amount of $500,000.00 or more after the Closing Date, then Seller will no longer
be obligated to pursue such Defense Obligations. In such an event, and provided
that Seller determines that it is no longer going to pursue such Defense
Obligations, then Seller will notify Purchaser of such determination in writing
at least thirty (30) days prior to the date that Seller intends to withdraw from
the Defense Obligations in order to allow Purchaser, at Purchaser’s option and
expense, to pursue the defense of such Entitlements Challenge. Purchaser agrees
that John J. (Mike) McKetta, III currently with the law firm of Graves,
Dougherty, Hearon & Moody, L.L.P., along with Bruce Scrafford of Armbrust &
Brown, L.L.P., is counsel acceptable to Purchaser that may be used by Seller in
fulfilling its defense obligations hereunder. Purchaser may, at Purchaser’s sole
cost and expense, participate in Seller’s defense of any Entitlements Challenge
and, at all times, Seller and Purchaser agree to cooperate with one another and
keep each other informed as to their respective efforts to defend any
Entitlements Challenge. In connection with the defense of any Entitlements
Challenge, (i) Seller will not take a position that compromises the Entitlements
attributable to the Property or any Option Tract that is then subject to an
Option Agreement without the prior written consent of Purchaser, and (ii)
Purchaser will not take a position that compromises the Entitlements
attributable to any other property owned by Seller and covered by the
Preliminary Plan, including, but not limited to Option Tracts that have not been
acquired by Purchaser, without the prior written consent of Seller; provided,
that Purchaser may agree to permit development of the Property at less than the
maximum intensity of development and/or in compliance with water quality
standards that are more stringent than as permitted or allowable under the
Entitlements without violating this Section 8.02. Seller and Purchaser each
agree to promptly notify the other in writing when it has been notified of a
filed Entitlements Challenge to the Property. For purposes of determining
whether an Entitlements Challenge has been filed before or after Closing, the
date of the filing of the earlier to be filed of a petition setting forth the
Entitlements Challenge and specifically referencing the Property or an
application or administrative case asserting the Entitlements Challenge will be
the date of the Entitlements Challenge.
 
  B.   In the event that an Entitlements Challenge is filed prior to the Closing
Date and either the Entitlements are not upheld by the applicable court in their
entirety prior to the Closing Date or the Entitlements Challenge is not
otherwise resolved in a manner that upholds the Entitlements in their entirety
prior to the Closing Date, then:
 

(i) 
the Closing Date will be automatically extended for a period of twenty-five (25)
days and, on or before ten (10) days prior to the Closing Date (as so extended),
Purchaser must elect by written notice to Seller to either (a) close the
purchase of the Property pursuant to the terms of this Agreement on or before
the Closing Date (as so extended), (b) terminate this Agreement, or (c) extend
the Closing Date for a period of an additional three hundred sixty-five (365)
days during which time Seller will continue to pursue resolution to the
Entitlements Challenge. If Purchaser fails to make the election pursuant to the
immediately preceding sentence, the Purchaser will be deemed to have elected to
extend the Closing Date for a period of an additional three hundred sixty-five
(365) days. If Purchaser timely elects to terminate this Agreement pursuant to
the terms hereof then the Earnest Money shall be returned to Purchaser, except
for $100 of independent consideration which will be delivered to Seller, and
thereafter neither party shall have any further rights, remedies or obligations
hereunder,

 
16

--------------------------------------------------------------------------------


 
except for the Post Termination Obligations which will survive such termination;
and
 

(ii) 
if the Closing Date was extended for the period of three hundred sixty-five
(365) days pursuant to subparagraph A above, then (i) in the event that the
Entitlements are either upheld by the applicable court in their entirety prior
to the Closing Date or the Entitlements Challenge is otherwise resolved in a
manner that upholds the Entitlements in their entirety prior to the Closing
Date, then Purchaser will close the purchase of the Property on the Closing
Date; or (ii) in the event that the Entitlements are either not upheld by the
applicable court in their entirety prior to the Closing Date or the Entitlements
Challenge is not otherwise resolved in a manner that upholds the Entitlements in
their entirety prior to the Closing Date, then the Closing Date will again be
automatically extended for a period of twenty-five (25) days and, on or before
ten (10) days prior to the Closing Date (as so extended), Purchaser must elect
by written notice to Seller to either (a) close the purchase of the Property
with the Purchase Price reduced to the “Reduced Purchase Price” (defined below)
and the Lantana Community Contribution reduced to the “Reduced Lantana Community
Contribution” (defined below) and otherwise pursuant to the terms of this
Agreement on or before the Closing Date (as so extended), or (b) elect to
terminate this Agreement. As used herein, the term “Reduced Purchase Price”
shall mean FIFTEEN MILLION TWO HUNDRED THOUSAND AND NO/100 DOLLARS
($15,200,000.00). As used herein, the term “Reduced Lantana Community
Contribution” shall mean FOUR HUNDRED THOUSAND AND NO/100 DOLLARS ($400,000.00).
If Purchaser fails to deliver written notice of termination to Seller on or
before Closing Date as so extended, Purchaser will be deemed to have elected to
close the purchase of the Property on the Closing Date according to this
Agreement by paying the Reduced Purchase Price and Reduced Lantana Community
Contribution. If Purchaser timely elects to terminate this Agreement pursuant to
the terms hereof then the Earnest Money shall be returned to Purchaser, except
for $100 of independent consideration which will be delivered to Seller, and
thereafter neither party shall have any further rights, remedies or obligations
hereunder, except for the Post Termination Obligations which will survive such
termination.

 
  C.   In the event that an Entitlements Challenge is filed following the
Closing Date and either the Entitlements are not upheld by the applicable court
in their entirety or the Entitlements Challenge is not otherwise resolved in a
manner that upholds the Entitlements in their entirety, then on or before ninety
(90) days following the final determination of said Entitlements Challenge,
Seller shall pay and reimburse Purchaser FOUR MILLION TWO HUNDRED THOUSAND AND
NO/100 DOLLARS ($4,200,000.00) in cash, which amount equals the total by which
the Purchase Price exceeds the Reduced Purchase Price, and the Lantana Community
Contribution exceeds the Reduced Lantana Community Contribution.
 
  D.   In the event an Entitlement Challenge is filed prior to the Closing Date
and at Closing, Purchaser pays the Reduced Purchase Price and the Reduced
Lantana Community Contribution, as provided in B.(ii) B., above, and the
Entitlements are subsequently upheld by the applicable court in their entirety
or the Entitlement Challenge is otherwise resolved in a manner that upholds the
Entitlements in their entirety, then within ninety (90) days following the final
determination of said Entitlement Challenge, Purchaser shall pay Seller FOUR
MILLION TWO HUNDRED THOUSAND AND NO/100 DOLLARS ($4,200,000.00) in cash, which
amount equals the total amount by which the (i) Purchase
 
17

--------------------------------------------------------------------------------


 
Price exceeds the Reduced Purchase Price and (ii) the Lantana Community
Contribution exceeds the Reduced Lantana Community Contribution.
 
  E.     The terms and provisions of this Section 8.02 will survive Closing and
the delivery of the Deed
 
  8.03  Community and Open Space Program. At Closing, Seller and Purchaser agree
to execute the AMD/Stratus Community Trust Agreement in the form attached hereto
as Exhibit L and made a part hereof.
 
  IX.

Miscellaneous Provisions
 
  9.01  Entire Agreement. This Agreement contains the entire agreement of the
parties hereto. There are no other agreements, oral or written, between the
parties regarding the Property and this Agreement can be amended only by written
agreement signed by the parties hereto, and by reference made a part hereof.
 
  9.02  Binding Effect. This Agreement, and the terms, covenants, and conditions
herein contained, shall be covenants running with the land and shall inure to
the benefit of and be binding upon the heirs, personal representatives,
successors, and assigns of each of the parties hereto.
 
  9.03  Effective Date. The “Effective Date” of this Agreement and other similar
references herein are deemed to refer to the date on which this Agreement has
been fully executed, initialed, if applicable, and dated by both Seller and
Purchaser.
 
  9.04  Notice. Any notice, communication, request, reply or advice (severally
and collectively referred to as “Notice”) in this Agreement provided or
permitted to be given, made or accepted by either party to the other must be in
writing. Notice may, unless otherwise provided herein, be given or served: (i)
by depositing the same in the United States Mail, certified, with return receipt
requested, addressed to the party to be notified and with all charges prepaid;
or (ii) by depositing the same with Federal Express or another service
guaranteeing “next day delivery,” addressed to the party to be notified and with
all charges prepaid; or (iii) by delivering the same to such party, or an agent
of such party by telecopy or by hand delivery. Notice deposited in the United
States mail in the manner hereinabove described shall be deemed given the day it
is deposited with the U.S. Postal Service. Notice given in any other manner
shall be deemed given only if and when received by the party to be notified. For
the purposes of notice, the addresses of the parties shall, until changed as
provided below, be as follows:
 
PURCHASER: 
With Copy To:
Advance Micro Devices, Inc
Fulbright & Jaworski, L.L.P.
Attn: Shaun Moore
Attn: Robert G. Converse
5204 East Ben White Blvd.
One American Center
M/S 562
600 Congress Avenue, Suite 2400
Austin, Texas 78741
Austin, Texas 78701
Telephone: (512) 602-6533
Telephone: (512) 474 5201
Fax No.: (512) 602-4999
Fax No.: (512) 536 4598

 
18

--------------------------------------------------------------------------------



 
SELLER:
With Copy To:
Stratus Properties Inc.
Armbrust & Brown, L.L.P.
Attn: William H. Armstrong, III
Attn: Kenneth N. Jones
98 San Jacinto Blvd., Suite 220
100 Congress Ave., Suite 1300
Austin, Texas 78701
Austin, Texas 78701
Telephone: (512) 478-5788
Telephone: (512) 435-2312
Fax No.: (512) 478-6340
Fax No.: (512) 435-2360

 
The parties hereto shall have the right from time to time to change their
respective addresses, and each shall have the right to specify as its address
any other address within the United States of America by giving at least five
(5) days written notice to the other party. If any date or any period provided
in this Agreement ends on a Saturday, Sunday or legal holiday, the applicable
period shall be extended to the first business day following such Saturday,
Sunday or legal holiday.


  9.05  Real Estate Commissions. If and when the Closing occurs and Seller has
received all funds required to be delivered to Seller under the terms hereof,
Seller shall pay a commission at the Closing for services rendered in connection
with this transaction in the total amount of three percent (3%) of the Purchase
Price to Staubach Company Central Texas, L.L.C. and CB Richard Ellis to the
extent provided for, and in accordance with, a separate agreement between
Staubach Company Central Texas, L.L.C. and CB Richard Ellis addressing how such
commission will be split between such entities, an original of which agreement
must be provided to Seller. Purchaser understands and hereby acknowledges that
the foregoing named broker or brokers have no authority to bind Seller to any
warranties or representations regarding the Property, and further acknowledges
that Purchaser has not relied upon any warranties or representations of the
foregoing named broker or brokers in Purchaser’s decision to purchase the
Property. Seller and Purchaser each represent and warrant to the other that
other than as stated above, no real estate brokerage commission is payable to
any person or entity in connection with this transaction, and each agrees to and
does hereby indemnify and hold the other harmless against the payment of any
commission to any person or entity claiming by, through or under Seller or
Purchaser, as applicable. Purchaser acknowledges that Purchaser has been advised
by the above-stated broker, to have an abstract of title on the Property
examined by an attorney or else to acquire an owner’s policy of title insurance
on the Property.
 
  9.06  Time. Time is of the essence in all things pertaining to the performance
of this Agreement.
 
  9.07  Assignment. Purchaser shall have the right to transfer and assign all or
any portion of its rights and options under this Agreement to any affiliate of
Purchaser or to any other assignee or its affiliate in connection with a
financial arrangement between said assignee or affiliate and Purchaser to enable
the Project to be constructed, occupied and used by Purchaser. This Agreement
may not otherwise be assigned by the Purchaser without the consent of Seller.
 
  9.08  Severability. If any provision of this Agreement is illegal, invalid, or
unenforceable under present or future laws, then, and in that event, it is the
intention of the parties hereto that the remainder of this Agreement shall not
be affected thereby, and it is also the intention of the parties to this
Agreement that in lieu of each provision of this Agreement that is illegal,
invalid, or unenforceable, there be added as a part of this Agreement a
provision as similar in terms to such illegal, invalid, or unenforceable
provision as may be possible, and be legal, valid, and enforceable.
 
  9.09  Waiver. Any failure by a party hereto to insist, or any election by a
party hereto not to insist, upon strict performance by the other party of any of
the terms, provisions, or conditions of this
 
19

--------------------------------------------------------------------------------


 
Agreement shall not be deemed to be a waiver thereof or of any other term,
provision, or condition hereof, and such party shall have the right at any time
or times thereafter to insist upon strict performance of any and all of the
terms, provisions, and conditions hereof.
 
  9.10  Applicable Law and Venue. The construction and validity of this
Agreement shall be governed by the laws of the State of Texas. Venue shall be in
a court of appropriate jurisdiction in Travis County, Texas.
 
  9.10  Paragraph Headings. The paragraph headings contained in this Agreement
are for convenience only and shall in no way enlarge or limit the scope or
meaning of the various and several paragraphs hereof.
 
  9.11  Grammatical Construction . Wherever appropriate, the masculine gender
may include the feminine or neuter, and the singular may include the plural, and
vice versa.
 
  9.13  Waiver of Deceptive Trade Practices Act. TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, PURCHASER HEREBY WAIVES ALL OF THE PROVISIONS OF THE TEXAS
DECEPTIVE TRADE PRACTICES-CONSUMER PROTECTION ACT (THE TEXAS BUSINESS AND
COMMERCE CODE; SECTION 17.41, ET SEQ.), SAVE AND EXCEPT THE PROVISIONS OF
SECTION 17.555 OF THE TEXAS BUSINESS AND COMMERCE CODE. PURCHASER WARRANTS AND
REPRESENTS TO SELLER THAT (A) PURCHASER IS NOT IN A SIGNIFICANTLY DISPARATE
BARGAINING POSITION AS TO ANY PROVISION OF THIS AGREEMENT OR AS TO ANY MANNER
CONTAINED HEREIN, (B) PURCHASER IS A SOPHISTICATED ENTITY AND (C) PURCHASER IS
REPRESENTED BY LEGAL COUNSEL OF PURCHASER’S OWN CHOOSING IN SEEKING, ACQUIRING,
AND PURCHASING THE PROPERTY AND IN NEGOTIATING THE TERMS OF THIS AGREEMENT.
FURTHER, THE CONSIDERATION FOR THE PURCHASE OF THE PROPERTY IS IN EXCESS OF FIVE
HUNDRED THOUSAND AND NO/100 DOLLARS ($500,000.00). THIS WAIVER IS MADE
KNOWINGLY.
 
  9.14  No Recordation. Seller and Purchaser hereby acknowledge that neither
this Agreement nor any memorandum, affidavit or other instrument evidencing this
Agreement or relating hereto (other than the closing documents contemplated
hereunder) shall ever be recorded in the Official Public Records of Travis
County, Texas, or in any other public records. Should either party ever record
or attempt to record any such instrument, then, notwithstanding any provision
herein to the contrary, such recordation or attempted recordation shall
constitute a default hereunder by said party.
 
  9.15  Confidentiality. Seller and Purchaser acknowledge that they have signed
a Nondisclosure Agreement dated effective June 1, 2004, and that until Closing,
said Nondisclosure Agreement shall remain applicable to this Agreement, mutatis
mutandis.
 
  9.16  Counterpart Execution. This Agreement may be executed in any number of
counterparts with the same effect as if all parties hereto had signed the same
document, and all counterparts will constitute one and the same agreement.
 

 

20

--------------------------------------------------------------------------------



EXECUTED by the undersigned on the dates set forth hereinbelow.
 


 
SELLER:
STRATUS PROPERTIES OPERATING CO., L.P.,
a Delaware limited liability partnership
 
By: STRS L.L.C., a Delaware limited liability
company, General Partner
 
By: STRATUS PROPERTIES INC., a
Delaware corporation, Sole Member
 
 
By:__________________________      
Printed Name:__________________     
Title:_________________________      
Date:_________________________      
       
PURCHASER:
ADVANCED MICRO DEVICES, INC.
a Delaware corporation
 
 
By:________________________        
Printed Name:________________       
Title:_______________________        
Date:_______________________        
   



 
Exhibits:


“A” - Land
“B” - Property Description and Definitions
“C” - Option Tracts
“D” - Option Agreements (“D-1,” “D-2” and “D-3”)
“E” - Memorandum of Options
“F” - Survey Certificate
“G” - Section 10(a) Restriction
“H” - Conceptual Plan
“I” - Preliminary Site Work
“J” - Preliminary Site Work License Agreement
“K” - Covenants
“L” - Special Warranty Deed
“M” - Bill of Sale and Assignment
“N” - Rialto Blvd. Cost Reimbursement Agreement
“O” - Memorandum of Rialto Blvd. Cost Reimbursement Agreement
“P” - Entitlements

 

21

--------------------------------------------------------------------------------



 
TITLE COMPANY RECEIPT
 
Heritage Title Insurance Company of Austin, Inc. acknowledges receipt of this
Agreement, executed and, if needed, initialed, by both Seller and Purchaser this
_____ day of _________________, 2005.
 
HERITAGE TITLE INSURANCE COMPANY OF AUSTIN, INC.


By:____________________________
Printed Name:____________________
Title___________________________




 

 

22

--------------------------------------------------------------------------------




 
EXHIBIT “A”
 
 
LAND
 


 


 

 


--------------------------------------------------------------------------------




 
EXHIBIT “B”
 
 
PROPERTY DESCRIPTIONS AND DEFINITIONS
 
1. “Plans and Reports” shall mean and refer to all of Seller’s right, title and
interest in and to all construction plans and specifications, engineering
reports, environmental reports, technical reports, drawings, surveys, utility
studies, and/or any other reports or data covering or relating the Real Property
which are in the possession of Seller to the extent, and only to the extent,
they relate to the Real Property.
 
2. “Governmental Approvals and Permits” shall mean and refer to all of Seller’s
right, title and interest in and to all approvals, permits, licenses, and/or
applications of any kind or nature which have been issued by or which are on
file with any governmental agencies, departments or authorities to the extent,
and only to the extent, they relate to the Real Property.
 
3. “Utility Service Permits” shall mean and refer to all of Seller’s right,
title and interest in and to all water, wastewater, electric, gas, cable
television, telephone, and other utility service rights, permits, and/or
applications to the extent, and only to the extent, they relate to and benefit
the Real Property.
 
4. “Utility Service Rights” shall mean and refer to all of Seller’s right, title
and interest in and to all off-site waterlines, wastewater lines, and all other
lines, facilities or improvements of any kind or nature to the extent, and only
to the extent, they provide water, wastewater, electric, natural gas, cable
television, telephone and other services to the Real Property.
 
5. “Street and Drainage Rights” shall mean and refer to all of Seller’s right,
title and interest in and to all off-site street and drainage improvements of
any kind or nature to the extent and only to the extent they provide roadway
access or drainage service to the Real Property.
 
 

 


--------------------------------------------------------------------------------




 
EXHIBIT “C”
 
 
OPTION TRACTS
 


 


 


 

 


--------------------------------------------------------------------------------




 
EXHIBIT “D-1” “D-2” and “D-3”
 
 
OPTION AGREEMENTS
 


 

 


--------------------------------------------------------------------------------




 
EXHIBIT “E”
 
 
MEMORANDUM OF OPTIONS
 




 


--------------------------------------------------------------------------------




 
EXHIBIT “F”
 
 
SURVEY CERTIFICATE

 
 

 


--------------------------------------------------------------------------------




 
EXHIBIT “G”
 
 
SECTION 10(a) RESTRICTION

 
 

 


--------------------------------------------------------------------------------




 
EXHIBIT “H”
 
 
CONCEPTUAL PLAN

 

 


--------------------------------------------------------------------------------




 
EXHIBIT “I”
 
 
PRELIMINARY SITE WORK
 

 


--------------------------------------------------------------------------------



 
EXHIBIT “J”
 
 
PRELIMINARY SITE WORK LICENSE AGREEMENT
 

 


--------------------------------------------------------------------------------



 
EXHIBIT “K”
 
 
COVENANTS
 


 

 


--------------------------------------------------------------------------------




 
EXHIBIT “l”
 
 
SPECIAL WARRANTY DEED
 
THE STATE OF TEXAS §
§      KNOW ALL MEN BY THESE PRESENTS: THAT
COUNTY OF TRAVIS  §


_______________________________, a __________________ (“Grantor”), for and in
consideration of the sum of TEN AND NO/100 DOLLARS ($10.00) and other good and
valuable consideration to Grantor in hand paid by _____________________________,
a ___________________________ (“Grantee”), whose mailing address is ____________
_________________________________________________________________ the receipt
and sufficiency of which consideration is hereby acknowledged and confessed, has
GRANTED, SOLD AND CONVEYED, and by these presents does GRANT, SELL AND CONVEY,
unto Grantee, subject to all of the reservations, exceptions and other matters
set forth or referred to herein, the following described real property, together
with all improvements thereon and appurtenances related thereto, if any (the
“Property”), to-wit:
 
That certain real property in _______ County, Texas, which is described on
Exhibit “A” attached hereto and incorporated herein by reference.
 
TO HAVE AND TO HOLD the Property, together with all and singular the rights and
appurtenances thereto in anywise belonging unto Grantee, and Grantee’s
successors or assigns, forever; and, subject to all of the matters set forth or
referred to herein, Grantor does hereby bind itself and its successors to
WARRANT AND FOREVER DEFEND all and singular the Property unto Grantee, Grantee’s
successors and assigns, against every person whomsoever lawfully claiming or to
claim the same, or any part thereof, by, through, or under Grantor, but not
otherwise; provided, however that this conveyance is made by Grantor and
accepted by Grantee subject to: (a) all of the title exceptions revealed in or
by the recorded documents and other matters listed on Exhibit “B” attached
hereto and incorporated herein by reference; (b) all regulations, restrictions,
laws, statutes, ordinances, obligations or other matters which affect the
Property and which are imposed by or exist by reason of any regulatory,
governmental, or quasi-governmental districts, entities, agencies, authorities
or other bodies of any kind or nature (“Governmental Authorities”); and (c) all
standby fees, taxes and assessments by any taxing authority for the current and
all subsequent years, and all liens securing the payment of any of the
foregoing. Ad valorem taxes with respect to the Property for the current year
have been prorated as of the date hereof. By acceptance of this deed, Grantee
assumes and agrees to pay and indemnifies and agrees to hold Grantor harmless
from and against all ad valorem taxes relating to the Property, for the current
and all subsequent years.
 
EXECUTED AND DELIVERED the ______ day of _____________, 2005.
 
_____________________________________, a
_________________________


By:________________________
Printed Name:________________
Title:_______________________



 


--------------------------------------------------------------------------------



RECEIVED, ACCEPTED AND AGREED
TO BY GRANTEE:


_____________________________  
a ___________________________  


By:__________________________  
Printed Name:________________  
Title:_______________________  






THE STATE OF _________  §
              §
COUNTY OF ____________ §


This instrument was acknowledged before me this ______ day of ____________,
2005, by _______________________________, __________________ of
_________________ _____________________________, a _________________________, on
behalf of said ________________________.
 
(SEAL)
 
 
______________________________________
Notary Public Signature
 
THE STATE OF _________ §
                                                                §
COUNTY OF ____________           §


This instrument was acknowledged before me this ______ day of ____________,
2005, by _______________________________, __________________ of
_________________ _____________________________, a _________________________, on
behalf of said ________________________.
 
(SEAL)
 
 
Notary Public Signature
 


 

 


--------------------------------------------------------------------------------




 
EXHIBIT “M”
 
 
BILL OF SALE AND ASSIGNMENT
 
 


 

 


--------------------------------------------------------------------------------





 
EXHIBIT “N”
 
 
RIALTO BLVD. COST REIMBURSEMENT AGREEMENT
 
 


 

 


--------------------------------------------------------------------------------




 
EXHIBIT “O”
 
 
MEMORANDUM OF RIALTO BLVD. COST REIMBURSEMENT AGREEMENT
 
 


 

 


--------------------------------------------------------------------------------




 
EXHIBIT “P”
 
 
ENTITLEMENTS
 









